           Case 1:20-cv-11160-NT Document 18 Filed 12/29/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


    STEPHEN STOUTE,                                 )
                                                    )
                         Plaintiff,                 )
                                                    )
    v.                                              ) Docket No. 1:20-cv-11160-NT
                                                    )
    JUDGE INDIRA TALWANI, et al.,                   )
                                                    )
                         Defendants.                )


                     ORDER AFFIRMING THE RECOMMENDED
                      DECISION OF THE MAGISTRATE JUDGE

         On October 19, 2020, the United States Magistrate Judge filed with the court,

with copy to the Plaintiff, his Recommended Decision after a preliminary review of

the Plaintiff’s Complaint under 28 U.S.C. § 1915. Recommended Decision (ECF No.

14). On October 30, 2020, the Plaintiff filed a document in which he “motion[ed] the

court for an appeal of the decisions” in this case (ECF No. 16). I construe the Plaintiff’s

filing as a written objection to the Recommended Decision under 28 U.S.C.

§ 636(b)(1)(C). 1 I have reviewed and considered the Recommended Decision, together

with Plaintiff’s objection and the entire record; I have made a de novo determination

of all matters adjudicated by the Recommended Decision. I concur with the

recommendations of the United States Magistrate Judge.

         It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby AFFIRMED and the Plaintiff’s Complaint be DISMISSED.


1       To the extent the Plaintiff intended his filing to constitute an appeal to the Court of Appeals
for the First Circuit, such an appeal is premature until a final order has entered in the District Court.


                                                   1
         Case 1:20-cv-11160-NT Document 18 Filed 12/29/20 Page 2 of 2




Further, given that Plaintiff has filed three other baseless cases with this court

(Stoute v. Young, et al., 1:20-cv-11195-NT, Stoute v. Young, et al., No. 1:20-cv-11226-

NT, and Stoute v. Talwani, et al., No. 1:20-cv-11339-NT), I hereby place Stephen

Stoute on NOTICE that filing restrictions “may be in the offing.” Cok v. Family Court

of R.I., 985 F.2d 32, 35 (1st Cir. 1993). This represents the “cautionary order” of which

Cok speaks. Id. Groundless and inappropriate filings will not be tolerated.

      Because I construed Plaintiff’s filing as an objection to the Recommended

Decision and not an appeal to the Court of Appeals for the First Circuit, if Plaintiff

intends to file an appeal to the First Circuit, Plaintiff must file a notice of appeal in

accordance with Federal Rules of Appellate Procedure 3 and 4 within thirty (30) days

after entry of this order.


      SO ORDERED.

                                               /s/ Nancy Torresen
                                               United States District Judge


Dated this 28th day of December, 2020.




                                           2
